Citation Nr: 1048305	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  08-21 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for sleep apnea, to include 
obstructive sleep apnea (OSA).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps 
from March 1968 to April 1978, to include combat duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran had a Videoconference hearing in July 2010.  A 
transcript is associated with the claims file.  


FINDING OF FACT

The Veteran has a congenital abnormality in the uvula that has 
been causative of snoring for many years (including during 
service); however, the onset, post-service, of weight gain and 
tissue aging are the causal agents for his sleep apnea.  


CONCLUSION OF LAW

Service connection for sleep apnea, to include obstructive sleep 
apnea (OSA), is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010), significantly changed the 
law prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits, and they redefine the obligations of VA with respect to 
the duty to assist the Veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the Veteran 
under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about 
the information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence that 
VA will seek to provide; (3) and, inform the claimant about the 
information and evidence the claimant is expected to provide.  
Although no longer required, in this case it was requested that 
the claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection claim.  
Those five elements include (1) Veteran status; (2) existence of 
a disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  This notice must also inform the Veteran on 
how VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  In this case, the Veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claim for service connection.  In addition, the 
Veteran received notice regarding the evidence and information 
needed to establish a disability rating and effective dates, as 
outlined in Dingess-Hartman.   

It is pertinent to note that the Veteran is represented by the 
Disabled American Veterans (DAV), and that organization is 
presumed to have knowledge of what is necessary to substantiate a 
claim for service connection.  Neither the Veteran nor his 
representative has pled prejudicial error with respect to the 
content or timing of VCAA notice.  See Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence 
needed to substantiate his claim, the Board finds that all 
necessary assistance has been provided in this case.  The 
evidence includes service treatment records and post-service 
pertinent medical records, including a VA examination report.  
There is no indication of any additional relevant evidence that 
has not been obtained.  With respect to the clinical 
examinations, the Board finds that the Veteran was provided a 
thorough VA examination which is adequate for resolving the issue 
of etiology; there is no duty to provide another examination or a 
medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2010).

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the Veteran experiences a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
contracted in the line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That 
an injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing 
service connection generally requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in- service disease or injury and 
the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Analysis

The Veteran in this case maintains that he developed sleep apnea 
while on active duty in the U.S. Marines.  Essentially, he 
asserts that he had symptoms of snoring, and that he has 
experienced these symptoms since that time (with the condition 
growing in severity in the late 1990s).  

The Veteran was diagnosed as having OSA in June 2000, and at that 
time, it was noted that he was a possible candidate for 
uvuloplasty, as he was not tolerating continuing positive airway 
pressure (CPAP) very well.  In March 2002, the Veteran was again 
found to not be tolerating CPAP, and he was found to have large 
tonsils and an enlarged uvula, with a history of nasal surgery in 
1987.  Letters to the 1987 surgical provider produced a report 
that the records of that surgery were unavailable; however, the 
2002 private treatment record included an endoscopy report, where 
a slight bending of the nasal septum to the right was noted.  The 
Veteran weighed 208 pounds and was 5'7" in height at this time, 
and he was found to have a large body habitus with a complete 
collapse of the nasopharynx and partial collapse of the 
hypopharynx.  

At a Board hearing, the Veteran's wife testified that she had 
noticed her husband snoring ever since they first shared a bed, 
which was approximately 1970 (during the Veteran's active 
service).  The service treatment records document several 
episodes of dizziness and headache; however, there is no 
diagnosis of sleep apnea or a sleep disorder until many years 
after service.  Indeed, the Veteran does not assert that sleep 
apnea was diagnosed in service; rather, he states that he snored 
throughout his time in the U.S. Marines, and that this snoring 
eventually turned into obstructive sleep apnea at the time of his 
diagnosis in approximately 1999 or 2000.  

Given that the Veteran has a lengthy history of snoring, with 
some episodes of headache and dizziness in service, the Veteran 
was scheduled for a comprehensive VA examination to determine if 
obstructive sleep apnea was present, and if so, if it had causal 
origins in active service.  The associated report, dated in March 
2010, is very thorough, and a comprehensive review of service and 
post-service pertinent medical records was conducted.  
Essentially, this examiner concluded that the Veteran's elongated 
uvula is congenital in nature, and that it has most likely been 
productive of snoring before, during, and after military service.  
In the late 1990s, the Veteran's snoring became so problematic 
for his wife, that he had a sleep study, which in 2000 assessed 
the Veteran as having obstructive sleep apnea.  The examiner 
noted the 2002 record, where the size of the tonsils, as well as 
the increase in weight (with pendulous and large tissue folds) 
were the major factors influencing the obstruction of the airway.  
The examiner, in noting the presence of the extended uvula and 
other factors, stated that the specific nature of the sleep apnea 
was not readily apparent (i.e. if it is obstructive or true in 
nature); however, he noted that CPAP did alleviate some of the 
symptoms.  The examiner did not believe that any present sleep 
apnea was long-term.  Indeed, he stated that hypertension in 
"ubiquitous" in long-term apneic patients, and that the Veteran 
does not have this condition or other usual symptoms of OSA such 
as morning headaches.  

In coming to his conclusion, the VA examiner stated that "it is 
almost beyond a doubt that the airway impairment has progressed 
over the years [as a result of] both the aging of tissues which 
causes looseness . . . and marked weight gain."  The examiner 
noted the increase in weight to in excess of 200 pounds, and 
because of this, gave his opinion that sleep apnea (either 
obstructive or true in nature) began in the late 1990s.  Personal 
physiognomy and anatomy factors, compounded by aging and weight 
gain were noted as the causal impetus for sleep apnea many years 
after service.  The examiner then unequivocally stated that it 
was less likely as not that sleep apnea was present on active 
duty, and he did not believe that current sleep apnea had causal 
origins with in-service infections or any other anatomical 
defects present in service.  The examiner reiterated that post-
service weight gain and aging were the precipitating factors for 
his sleep apnea.  

The Board does not doubt the Veteran's assertion of a lengthy 
history of snoring, and indeed, the medical evidence of record 
notes an enlarged uvula which is responsible, congenitally, for 
his extensive snoring symptoms both in service and subsequent to 
his discharge.  Snoring is, however, a symptom, and without an 
underlying diagnosis, is not something for which service 
connection can be granted.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Sleep apnea was not diagnosed until 
many years after service separation, and the medical evidence of 
record links that diagnosis to weight gain and aging of tissues, 
which are even more exacerbated by the congenital anatomical 
defects in the tonsils and uvula.  Additionally, the Veteran does 
not experience hypertension, which according to the VA examiner, 
means that any sleep apnea cannot be long term in nature (Veteran 
was discharged from service over thirty years ago).  

Under certain circumstances, a layperson is competent to identify 
a simple medical condition, and is always competent to report 
symptoms which are perceivable through the senses.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for example 
a broken leg, and sometimes not, for example, a form of cancer).  
Thus, the Board has no difficulty in accepting the testimony of 
the Veteran and his wife regarding a lengthy history of snoring.  
The diagnosis of sleep apnea, however, requires evaluation by 
medical professionals, and is not a "simple medical condition" 
for the purposes of diagnosis or etiology.  Neither the Veteran 
nor his wife has shown that they possess the requisite 
credentials to link a complex condition such as sleep apnea to 
periods of snoring in service.  Indeed, the medical evidence of 
record is decidedly against the Veteran's claim, and is well-
rationalized, attributing the onset of sleep apnea to a 
congenital abnormality that has been compounded, after service, 
by weight gain and aging (with the lack of a hypertension 
comorbidity evidencing that sleep apnea is not long term in 
nature).  

The Veteran admits to being first diagnosed as having sleep apnea 
in approximately 2000, and stated that he sought treatment for 
the snoring as it had grown in severity in the late 1990s.  His 
argument for service connection is, basically, that he has snored 
since service.  As stated, the Board does not doubt the lengthy 
history of snoring symptoms; however, snoring is not sleep apnea, 
and the diagnosis of this condition occurred decades after 
service, with the medical evidence linking the onset of the sleep 
apnea to post-service factors.  As this is the case, the claim 
for service connection must be denied.  See 38 C.F.R. § 3.303.  

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for sleep apnea, to include 
obstructive sleep apnea (OSA), is denied.  


____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


